2019 UT App 139



              THE UTAH COURT OF APPEALS

                      STATE OF UTAH,
                         Appellee,
                             v.
                   MARIO BRIAN QUINTANA,
                         Appellant.

                            Opinion
                       No. 20180107-CA
                     Filed August 15, 2019

         Third District Court, West Jordan Department
               The Honorable L. Douglas Hogan
                         No. 171400213

        Teresa L. Welch and Owen N. Stewart, Attorneys
                         for Appellant
          Sean D. Reyes and Jeffrey S. Gray, Attorneys
                         for Appellee

     JUDGE DIANA HAGEN authored this Opinion, in which
 JUDGES DAVID N. MORTENSEN and RYAN M. HARRIS concurred.

HAGEN, Judge:

¶1     Mario Brian Quintana appeals his convictions for one
count of aggravated robbery and one count of robbery.
Specifically, he argues that the State presented insufficient
evidence to prove (1) his identity as the person who robbed a
hotel at gunpoint (aggravated robbery count), or (2) his use of
force or fear to take a woman’s car keys to aid his escape
(robbery count). Because a jury could reasonably find that the
evidence supported his convictions for both aggravated robbery
and robbery, we affirm.
                         State v. Quintana


                        BACKGROUND 1

¶2     An individual brandishing a handgun-style BB gun
entered the lobby of a hotel in Taylorsville, Utah, pointed
the gun at the front desk receptionist, and yelled at her,
“Give me your fucking money.” The robber was wearing a
black mask up to his nose, black and white gloves, white and
red shoes, and a zippered hoodie with a Batman costume design
and fabric ears on the hood. The receptionist immediately ran
out of the building through an employee lunchroom behind the
lobby.

¶3     The robber jumped over the front desk, entered a back
room, and took the receptionist’s handbag. Returning to the
front desk with the handbag, the robber set the BB gun on the
counter and emptied the contents of the cash register drawer
onto the floor and into the handbag. He then exited through the
front door of the lobby, leaving the gun behind.

¶4     From the side of the building, the receptionist observed
the robber run out of the hotel in the direction of a nearby coffee
shop. Moments later, the receptionist returned to the front desk
called 911.

¶5     After receiving a dispatch call that someone in a black
jacket and black pants had robbed the hotel, law enforcement
officers arrived on scene and began to search the area for the
robber. As one officer searched the area surrounding the hotel,
he was directed to a blond woman walking nearby whom
bystanders had observed running across the street with the


1. “On appeal, we review the record facts in a light most
favorable to the jury’s verdict and recite the facts accordingly.
We present conflicting evidence only as necessary to understand
issues raised on appeal.” State v. Prater, 2017 UT 13, ¶ 3 n.1, 392
P.3d 398 (quotation simplified).




20180107-CA                     2               2019 UT App 139
                         State v. Quintana


robber. When asked about the robber’s whereabouts, the woman
directed law enforcement toward a nearby coffee shop.

¶6    When the uniformed officer arrived at the coffee shop, an
employee directed him to an alleyway next to the coffee shop.
According to the coffee shop employee, near the time of the
robbery, customers in the drive-thru line were honking their
horns and motioning toward someone running past them
toward the alleyway.

¶7     In the alleyway, the officer found a man—later identified
as Quintana—lying on the ground behind a barricade near a
dumpster. The man jumped up as the officer approached. The
officer ordered him to stop and get back on the ground, but
Quintana refused and ran. The officer pursued him over a
retaining wall, past a bank, and into a grocery store parking lot.

¶8     In the grocery store parking lot, multiple law enforcement
officers observed Quintana run toward two women and a child.
As Quintana approached the women and child, multiple
uniformed and plainclothes officers continued to pursue
Quintana with weapons drawn, ordering him to stop. One of the
officers then observed Quintana shouting at the women,
grabbing at something in one woman’s hands or catching
something the woman had tossed to him, and then apparently
hiding behind the woman from whom he had taken the item.
Concerned that the woman who tossed the item looked “very
scared” and that Quintana was trying to take control of the
woman’s vehicle and escape, the officer attempted to block
Quintana with his patrol vehicle. Quintana then ran into the
grocery store where he was apprehended with the assistance of a
taser.

¶9    Quintana was placed under arrest and provided a name
to law enforcement that did not match his date of birth. At the
time of his arrest, Quintana was wearing a dark hooded
pullover, some jeans that “were kind of a little bit lighter in the




20180107-CA                     3               2019 UT App 139
                        State v. Quintana


front but dark in the back,” and shoes that were white and black
with a distinct red tread. He was not wearing gloves.

¶10 After he was advised of his rights, Quintana admitted that
he was a guest of the hotel before the robbery, that he went
downstairs from his room and told the receptionist, “Give me
your fucking money,” and that the blond woman with whom the
police had spoken outside of the hotel after the robbery was
supposed to be his getaway driver. Quintana also confessed that
when he saw a patrol vehicle, he ran toward the grocery store
and demanded that a woman in the parking lot give him her
keys, which she threw to him, and that he wanted to use her
vehicle to outrun the police.

¶11 After the interview, a detective observed that Quintana
left a glove behind in the interrogation room that appeared to
match the gloves observed on the security footage of the
robbery. An officer also discovered what was identified by the
receptionist as her handbag hidden behind the dumpster in the
alleyway where Quintana was hiding. The handbag contained a
similar amount of cash as had been taken from the hotel.

¶12 The State charged Quintana with aggravated robbery,
robbery, failure to stop at the command of a law enforcement
officer, and providing false information to a peace officer. The
case proceeded to trial at which the two women from the
grocery store parking lot testified. They both identified Quintana
as the man they observed running “straight toward” them in the
parking lot as the police followed and shouted at him to stop.
One of the women testified that when they saw Quintana
running toward them, they started to walk away from their
vehicle because “he was coming toward [them] and [they] were
getting really scared that he would come right to [them], so
[they] needed to get to safety.” Quintana continued to run
straight to them. He yelled at one of the women to give him her
keys, which she then threw to him from five to ten feet away.




20180107-CA                     4              2019 UT App 139
                         State v. Quintana


She testified that she felt like she had to give him her keys
because she was scared for her life.

¶13 The other woman similarly testified that Quintana ran up
to them and shouted. He yelled at her first to give him her keys,
and when she told him she did not have any, he turned to her
sister who tossed him the keys. She also testified that once he
had the keys, Quintana stood right behind her sister. At that
point, because she had seen Quintana running from the direction
of a bank with police in pursuit with firearms drawn, she
believed that Quintana had “a weapon on him” and was going
to use her sister as a human shield or take her sister as a hostage.

¶14 None of the State’s witnesses, apart from the receptionist,
testified at trial to observing Quintana wearing a black Batman
hoodie with black fabric ears on the hood during the course of
his pursuit by law enforcement. The BB gun recovered at the
scene was admitted at trial, but was not tested for DNA or
fingerprints because the robber had worn gloves.

¶15 After the State rested, Quintana moved for a directed
verdict on the aggravated robbery and robbery charges. The
district court denied Quintana’s motion, and he was convicted as
charged. Quintana appeals his convictions for aggravated
robbery and robbery.


             ISSUE AND STANDARD OF REVIEW

¶16 Quintana appeals, challenging the sufficiency of the
evidence to support his convictions for aggravated robbery of
the hotel and robbery of the woman in the parking lot. “When
reviewing a jury verdict on an insufficiency of the evidence
argument, we view the evidence and all inferences drawn
therefrom in a light most favorable to the verdict.” State v. Heaps,
2000 UT 5, ¶ 19, 999 P.2d 565. And we will reverse the “verdict
only when, after viewing the evidence and all inferences drawn
therefrom in a light most favorable to the verdict, we find that


20180107-CA                     5                2019 UT App 139
                         State v. Quintana


the evidence to support the verdict was completely lacking or
was so slight and unconvincing as to make the verdict plainly
unreasonable and unjust.” Id. (quotation simplified). “So long as
some evidence and reasonable inferences support the jury’s
findings, we will not disturb them.” Id.


                           ANALYSIS

¶17 Quintana argues that the district court erred in denying
his motion for a directed verdict on both robbery charges. First,
Quintana argues that the State presented insufficient evidence to
prove that he was adequately identified as the individual who
robbed the hotel to support his aggravated robbery conviction.
Second, Quintana argues that the State presented insufficient
evidence to prove that he took the keys from the woman in the
grocery store parking lot by means of force or fear to support his
robbery conviction. We address each conviction in turn.

               I. Aggravated Robbery of the Hotel

¶18 In contesting his conviction for aggravated robbery,
Quintana challenges only whether there was sufficient evidence
of identity. Quintana argues that the State failed to prove that he
was the individual who robbed the hotel because he was not
identified by the receptionist after the robbery and he was not
wearing the hoodie with ears at the time of his arrest and claims
he did not have time to change his clothing. But the State
presented other evidence identifying Quintana as the robber
sufficient to allow a jury to find him guilty beyond a reasonable
doubt.

¶19 Most significantly, the State presented direct evidence
identifying Quintana as the robber when it played the recording
of Quintana’s confession. In the recording, Quintana admits that
he told the receptionist, “Give me your fucking money,” and
that he robbed the hotel front desk.




20180107-CA                     6               2019 UT App 139
                       State v. Quintana


¶20 The State also presented considerable circumstantial
evidence identifying Quintana as the robber. See State v.
Cowlishaw, 2017 UT App 181, ¶ 13, 405 P.3d 885 (stating that
“identification can be inferred from circumstantial evidence”
and “direct, in-court identification is not required” (quotation
simplified)). For example, the State presented testimony that
after fleeing the hotel lobby, the robber ran toward the nearby
coffee shop and moments later a coffee shop employee observed
a disturbance in the coffee shop’s drive-thru area, where people
in their vehicles were honking their horns and motioning at
someone running toward the alleyway. A law enforcement
officer then discovered Quintana in the coffee shop alleyway,
and Quintana fled when the officer ordered him to the ground.
Another law enforcement officer later found the receptionist’s
handbag containing the stolen hotel cash hidden in the same
alleyway. In addition, although the State did not present
evidence that Quintana was wearing a hoodie with ears when he
exited the hotel lobby, Quintana was wearing white sneakers
with red markings at the time of his arrest. The receptionist
described the robber as wearing shoes similar to those worn by
Quintana, and the security footage from the hotel confirmed this
description.

¶21 In light of this evidence, along with Quintana’s own
admission that he robbed the hotel front desk, we cannot say
that “reasonable minds must have entertained a reasonable
doubt” that Quintana was the individual who robbed the hotel
front desk. See State v. Shumway, 2002 UT 124, ¶ 15, 63 P.3d 94.
Therefore, the evidence supporting Quintana’s aggravated
robbery conviction was sufficient.

                 II. Robbery in the Parking Lot

¶22 Quintana also argues that there was insufficient evidence
to support his robbery conviction because the State’s evidence
did not prove that he used force or fear to obtain the keys from
the woman in the grocery store parking lot. Specifically,



20180107-CA                    7              2019 UT App 139
                         State v. Quintana


Quintana contends that the State failed to present evidence that
Quintana’s actions—running up to the woman as she and her
sister and the child were walking to their car and demanding her
car keys—would have caused an objectively reasonable person
to hand over the keys out of fear that he would use immediate
force against her. In making this argument, Quintana conflates
two separate subsections of the robbery statute.

¶23 Under Utah law, a person commits the crime of robbery if
he either

       (a) unlawfully and intentionally takes or attempts
       to take personal property in the possession of
       another from his person, or immediate presence,
       against his will, by means of force or fear, and with
       a purpose or intent to deprive the person
       permanently or temporarily of the personal
       property; or

       (b) the person intentionally or knowingly uses
       force or fear of immediate force against another in
       the course of committing a theft or wrongful
       appropriation.

Utah Code Ann. § 76-6-301(1)(a)–(b) (LexisNexis 2018). With the
acknowledgement that he may have been convicted under either
subsection (1)(a) or (1)(b), Quintana asks this court to read
subsections (1)(a) and (1)(b) together and interpret “fear” as it is
used in (1)(a) to mean “fear of immediate force” as set forth in
(1)(b). In other words, he contends that the State was required to
prove that he took the keys by use of “fear of immediate force.”

¶24 Absent an ambiguity in the statute, which Quintana has
not argued, “we presume that the legislature used each word
advisedly, . . . thereby presuming all omissions to be
purposeful.” See Bagley v. Bagley, 2016 UT 48, ¶ 10, 387 P.3d 1000
(quotation simplified). We therefore decline to read the



20180107-CA                     8                2019 UT App 139
                         State v. Quintana


requirement “of immediate force” into the “fear” element of
subsection (1)(a). Instead, under subsection (1)(a), the jury need
find beyond a reasonable doubt only that Quintana
accomplished the intentional taking by causing the victim to act
out of fear, regardless of whether the victim’s fear was the fear of
immediate force.

¶25 The State presented substantial evidence that Quintana’s
actions intentionally and unlawfully caused the woman in the
parking lot to surrender her car keys out of fear. At trial, the
woman who tossed her keys to Quintana testified that she did so
because she feared for her life. And the woman’s subjective fear
was objectively reasonable based on the surrounding
circumstances, which Quintana used to his advantage to
accomplish the robbery. See People v. Morehead, 119 Cal. Rptr. 3d
680, 689 (Ct. App. 2011) (assessing whether a victim’s subjective
fear was “objectively reasonable” in applying California’s
similarly worded robbery statute); see also State v. Ireland, 2005
UT App 209, ¶ 12, 113 P.3d 1028 (considering whether objective
evidence supported the victim’s reasonable belief that a robber
threatened the use of a dangerous weapon in applying Utah’s
aggravated robbery statute). At the time he demanded her keys,
Quintana was running from the direction of a local bank while
pursued by multiple uniformed law enforcement officers with
weapons drawn ordering him to stop. Quintana admitted that he
knew the police were in pursuit and that he intended to take the
woman’s car to aid his escape. Quintana appeared to target the
women and child by running straight toward them, even after
they tried to avoid his path and get to safety. He shouted at the
women, demanding their keys. It also appeared to the women
and to the officers that Quintana was either attempting to hide
behind one of the women or take her hostage. The objective
circumstances would lead a reasonable person to conclude that
Quintana was likely armed and dangerous and desperate to
escape. In light of this evidence, a reasonable jury could find that
Quintana accomplished the taking by means of fear.




20180107-CA                     9                2019 UT App 139
                        State v. Quintana


                        CONCLUSION

¶26 The State presented sufficient evidence to prove that
Quintana was the individual who robbed the hotel and that he
intentionally and unlawfully took the woman’s car keys against
her will by means of fear. Accordingly, we affirm his convictions
for aggravated robbery and robbery.




20180107-CA                   10               2019 UT App 139